           Case 2:20-cv-00290-RFB-NJK Document 30
                                               31 Filed 01/20/21
                                                        01/21/21 Page 1 of 4
                                                                           2




 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Plaintiff

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                    FOR THE DISTRICT OF NEVADA

 9   JAMES LESCINSKY, individually and on                      Case No.: 2:20-cv-00290-RFB-NJK
     behalf of all similarly situated employees,
10
            Plaintiff,
11
     v.
12
     CLARK COUNTY SCHOOL DISTRICT,
13   A political subdivision,

14         Defendant.
     ____________________________________/
15

16                              STIPULATION AND ORDER TO EXTEND
                                           (First Request)
17

18          Plaintiff JAMES LESCINSKY (“Plaintiff”) and Defendant CLARK COUNTY SCHOOL

19   DISTRICT (CCSD”), by and through their respective counsel hereby submit their first request of an

20   extension of time to allow Plaintiff to Reply to CCSD’s Response in Opposition to Plaintiff’s Renewed

21   Motion for Preliminary Certification of a Collective Action Under the Fair Labor Standards Act of

22   1938, 20 U.S.C. 201 et seq.; Motion for Information for the Potential Members of the Collective Action

23   and to Assist in Providing the Requisite Notice for Such Action; and Motion for Plaintiff’s Counsel be

24   Named as Interim Class Counsel (the “Motions”) [Doc Nos. 27, 28 and 29]
             Case 2:20-cv-00290-RFB-NJK Document 30
                                                 31 Filed 01/20/21
                                                          01/21/21 Page 2 of 4
                                                                             2




 1            WHEREAS, Plaintiff filed the Motions on December 29, 2020 [Doc Nos. 24, 25, and 26];

 2            WHEREAS, CCSD responded in Opposition to Plaintiff’s Motions on January 12, 2021 [Doc

 3   Nos. 27, 28 and 29];

 4            WHEREAS, Plaintiff’s counsel has multiple briefs in various courts which are due currently on

 5   extensions;

 6            WHEREAS, Plaintiff’s reply to CCSD’s responses in opposition to Plaintiff’s Motions are due

 7   on January 19, 2021, no party will be prejudiced by a two-week extension of Plaintiff’s time to reply to

 8   CCSD’s responses in opposition to said Motions;

 9            WHEREFORE, IT IS HEREBY STIPULATED between Plaintiff and counsel for Defendant

10   CCSD that Plaintiff’s deadline to file and serve its Reply is extended up to and including February 2,

11   2021.

12            This stipulation is requested in good faith and not for purposes of delay.

13            IT IS SO STIPULATED.

14   DATED this 20th day of January 2021.                   DATED this 20th day of January 2021.

15   LAW OFFICE OF DANIEL MARKS                                  GREENBERG TRAURIG, LLP

16   /s/Adam Levine, Esq.                                        /s/Kara B. Hendricks, Esq.
     ADAM LEVINE, ESQ.                                           KARA B. HENDRICKS, ESQ.
17   Nevada State Bar No. 004673                                 Nevada Bar No. 7743
     alevine@danielmarks.net                                     10845 Griffith Peak Drive, Suite 600
18   610 South Ninth Street                                      Las Vegas, Nevada 89135
     Las Vegas, Nevada 89101                                     Attorneys for Defendant Clark County
19   Attorneys for Plaintiff(s) James Lescinsky, individually    School District
     and on behalf of all similarly situated employees
20

21            IT IS SO ORDERED.

22
             Dated: January 21, 2021
23
                                                            UNITED
                                                            United   STATES
                                                                   States    JUDGE Judge
                                                                          Magistrate
24
